DETAILED ACTION
 Claims 1-7, 11-16, and 18-24 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Bentley on 02/28/2022.
The application has been amended as follows:
1.	(currently amended) A method comprising:
	subscribing, at a network entity, a policy control and resource function (PCRF) to receive notifications of events for a first set of presence reporting areas (PRAs) associated with a packet data network (PDN) connection involving a user equipment;
subscribing, at the network entity, an online charging system (OCS) to receive notifications of events for a second set of PRAs associated with the PDN connection involving the user equipment; [[and]]
notifying, from the network entity, an off-line charging system (OFCS) of a first event in response to the first event occurring in at least one first PRA that is in the first set of PRAs; 
receiving, at the network entity, information indicating initial statuses for the PRAs in the first set of PRAs; 
notifying, from the network entity, the PCRF of the initial statuses for the PRAs in the first set of PRAs;
notifying, from the network entity, the OFCS of the initial statuses for the PRAs in the first set of PRAs with an indication that the PRAs in the first set of PRAs are PCRF-related; 
receiving, at the network entity, information indicating initial statuses for the PRAs in the second set of PRAs; 
notifying, from the network entity, the OCS of the initial statuses for the PRAs in the second set of PRAs; and
notifying, from the network entity, the OFCS of the initial statuses for the PRAs in the second set of PRAs with an indication that the PRAs in the second set of PRAs are OCS-related. 

2.	(original) The method of claim 1, wherein the network entity comprises at least one of a PDN gateway (PGW) and a service management function (SMF).

3.	(previously presented) The method of claim 1, wherein the first event is at least one of the user equipment entering the at least one first PRA and the user equipment leaving the at least one first PRA, and the at least one PRA becoming inactive.

4.	(previously presented) The method of claim 1, wherein the at least one first PRA is at least one of a user equipment dedicated PRA and a core network PRA.

5.	(previously presented) The method of claim 1, wherein the at least one first PRA is not in the second set of PRAs, and wherein notifying the OFCS in response to the first event comprises notifying the OCS in parallel with notifying the PCRF.

6-10.  	(cancelled)

11.	(currently amended) An apparatus comprising:
a receiver configured to receive a request to subscribe a policy control and resource function (PCRF) to receive notifications of events for a first set of presence reporting areas (PRAs) associated with a packet data network (PDN) connection involving a user equipment, wherein the receiver is configured to receive a request to subscribe an online charging system (OCS) to receive notifications of events for a second set of PRAs associated with the PDN connection involving the user equipment; and
a transmitter configured to transmit a notification of a first event to an off-line charging system (OFCS) in response to the first event occurring in at least one first PRA that is in the first set of PRAs;
wherein the receiver is configured to receive information indicating initial statuses for the PRAs in the first set of PRAs, and the transmitter is configured to notify the PCRF of the initial statuses for the PRAs in the first set of PRAs and notify the OFCS of the initial statuses for the PRAs in the first set of PRAs with an indication that the PRAs in the first set of PRAs are PCRF-related;  
wherein the receiver is configured to receive information indicating initial statuses for the PRAs in the second set of PRAs, and the transmitter is configured to notify the OCS of the initial statuses for the PRAs in the second set of PRAs and notify the OFCS of the initial statuses for the PRAs in the second set of PRAs with an indication that the PRAs in the second set of PRAs are OCS-related.

12.	(original) The apparatus of claim 11, wherein the apparatus is implemented in at least one of a PDN gateway (PGW) and a service management function (SMF).

13.	(previously presented) The apparatus of claim 11, wherein the first event is at least one of the user equipment entering the first at least one PRA, the user equipment leaving the at least one first PRA, and the at least one PRA becoming inactive.

14.	(previously presented) The apparatus of claim 11, wherein the at least one first PRA is at least one of a user equipment dedicated PRA and a core network PRA.

15. 	(previously presented) The apparatus of claim 11, wherein the at least one first PRA is not in the second set of PRAs, and wherein notifying the OFCS in response to the first event comprises notifying the OCS in parallel with notifying the PCRF.

16-17.	(cancelled) 

18.	(previously presented) The apparatus of claim 11, wherein the transmitter is configured to notify the PCRF and the OCS in response to a second event occurring in at least one second PRA that is in the first set of PRAs and the second set of PRAs.

19.	(previously presented) The apparatus of claim 18, wherein the transmitter is configured to notify the OFCS in parallel with notifying the PCRF and the OCS.

20. 	(previously presented) The apparatus of claim 11, wherein the OFCS generates a charging data record based on the notification of the first event.

21.	(currently amended) An apparatus comprising:
at least one processor; and
at least one memory including computer program code;
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform:
subscribing a policy control and resource function (PCRF) to receive notifications of events for a first set of presence reporting areas (PRAs) associated with a packet data network (PDN) connection involving a user equipment;
subscribing an online charging system (OCS) to receive notifications of events for a second set of PRAs associated with the PDN connection involving the user equipment; [[and]]
notifying an off-line charging system (OFCS) in response to a first event occurring in at least one first PRA that is in the first set of PRAs;
receiving, at the network entity, information indicating initial statuses for the PRAs in the first set; 
notifying, from the network entity, the PCRF of the initial statuses for the PRAs in the first set;
notifying, from the network entity, the OFCS of the initial statuses for the PRAs in the first set with an indication that the PRAs in the first set are PCRF-related; 
receiving, at the network entity, information indicating initial statuses for the PRAs in the second set; 
notifying, from the network entity, the OCS of the initial statuses for the PRAs in the second set; and
notifying, from the network entity, the OFCS of the initial statuses for the PRAs in the second set with an indication that the PRAs in the second set are OCS-related.

22-23. 	(cancelled)

24.	(previously presented) The apparatus of claim 21, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to:
notify the OCS in parallel with notifying the PCRF in response to the at least one first PRA not being in the second set of PRAs.

25-26.	(cancelled)

Allowable Subject Matter
Claims 1-5, 11-15, 18-21, and 24 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:
	Shi discloses (Figs. 1-10) a session management function entity receives from a mobility management entity information including location change information of UE in a first presence reporting area (PRA), an identity of the first PRA, and an identity of a PRA set that includes the first PRA. The session management function entity identifies, based on the identity of the PRA set and locally stored PRA subscription information, a subscription entity that subscribes to location change events of the UE in the PRA set, and sends the identity of the first PRA and the location change information of the UE in the first PRA to the subscription entity.
	Pancorbo discloses Handling a plurality of Presence Reporting Areas, PRAs, may currently present inconsistencies between the PRAs active in a policy controller and those PRAs active in a network node handling UE mobility, e.g. MME/SGSN. To overcome these and other drawbacks, there are provided enhanced policy controller, network node and method of handling a plurality of PRAs. This method comprises selecting, at the policy controller, a plurality of applicable PRAs; transmitting from the policy controller, and receiving at the network node, the plurality of applicable PRAs; selecting, at the network node from the plurality of applicable PRAs, a number of PRAs to be active at the network node; and transmitting from the network node, and receiving at the policy controller, at least one of: an indication on whether a UE is inside or outside a PRA, and an indication on whether a PRA is or is not accepted to be active by the network node.
	Yang discloses An intermediate network node manages location data of mobile terminals in a wireless communication network and includes a processing unit and a memory, which contains instructions executable by the processing unit, whereby the network node is operative to establish connection with one or more mobility management nodes in the network, establish connection with any one of network nodes requesting location data indicating the location of at least one mobile terminal, receive a request for the location data indicating the location of the at least one mobile terminal from a requesting network node of said network nodes, obtain a set of location information indicating the location of the at least one mobile terminal from at least one of the mobility management nodes, produce the requested location data from the obtained set of location information, and provide the produced location data to the requesting network node of said network nodes.
	However, all cited prior arts of record fail to disclose in claims 1, 11, and 21, “… subscribing a policy control and resource function (PCRF) to receive notifications of events for a first set of presence reporting areas (PRAs) associated with a packet data network (PDN) connection involving a user equipment; subscribing an online charging system (OCS) to receive notifications of events for a second set of PRAs associated with the PDN connection involving the user equipment; notifying an off-line charging system (OFCS) in response to a first event occurring in at least one first PRA that is in the first set of PRAs; receiving, at the network entity, information indicating initial statuses for the PRAs in the first set; notifying, from the network entity, the PCRF of the initial statuses for the PRAs in the first set; notifying, from the network entity, the OFCS of the initial statuses for the PRAs in the first set with an indication that the PRAs in the first set are PCRF-related; receiving, at the network entity, information indicating initial statuses for the PRAs in the second set; notifying, from the network entity, the OCS of the initial statuses for the PRAs in the second set; and notifying, from the network entity, the OFCS of the initial statuses for the PRAs in the second set with an indication that the PRAs in the second set are OCS-related.” (or similar limitations)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 10701743 B2 - allocating resources (e.g., an IP address, a TEID) for a user plane node in a network providing wireless communications. A serving gateway (SGW) control plane (SGW-C) node of a core network can allocate a resource for a SGW user plane (SGW-U) node. The SGW-U can allocate a resource and communicate to the SGW-C. A packet data network gateway (PGW) control plane (PGW-C) node can allocate a resource for a PGW user plane (PGW-U). The PGW-U can allocate a resource and communicate to the PGW-C.
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642